In a proceeding pursuant to Election Law articles 8, 9, and 16, inter alia, to contest the casting and canvassing of certain ballots cast in the general election for the public office of Member of the New Rochelle City Council for the 2nd and 4th *673Council Districts held on November 4, 2003, the petitioners appeal, as limited by their brief, from so much of a final order of the Supreme Court, Westchester County (Nicolai, J.), entered December 11, 2003, as, after a hearing, denied that branch of their petition which was for a manual recanvassing and recounting of contested punch-card ballots cast in the election.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court was without authority to grant the petitioners’ request for a manual recanvassing and recounting of contested punch-card ballots, as such a remedy is beyond those specifically provided for in the Election Law (see Matter of Delgado v Sunderland, 97 NY2d 420 [2002]; Matter of Mondello v Nassau County Bd. of Elections, 6 AD3d 18 [2004]). In light of our determination, we need not reach the remaining contentions. Altman, J.P., Crane, Fisher and Lifson, JJ., concur.